Citation Nr: 1541223	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  07-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, prior to August 4, 2014, and an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1957 to July 1961. 

This matter originally was before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss, rated noncompensable.  The Veteran disagreed with the rating assigned and perfected his appeal.

In October 2010, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file. 

In January 2011, the Board remanded the issue on appeal for additional evidentiary development.  In December 2012, the Board denied a compensable rating for the bilateral hearing loss disability. The Veteran appealed the decision pertaining to the issue of the appropriate initial rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the December 2012 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in an October 2013 Joint Motion for Partial Remand (Joint Motion) by the parties.  In June 2014, the Board remanded the issue on appeal for additional evidentiary development in-line with the instructions outlined in the October 2013 Joint Motion.  Subsequently, via an October 2014 rating decision, the Veteran was awarded a 10 percent rating for bilateral hearing loss, effective August 4, 2014; nevertheless, an initial noncomplensable rating was continued prior to that date.

In March 2015, the Board again remanded the issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In order to comply with the October 2013 Joint Motion, the Board remanded the instant claim in June 2014.  In response to the remand an opinion was sought from a VA audiologist addressing the functional impact of the Veteran's bilateral hearing loss.  In March 2015, the Board again remanded the instant claim finding there had not been substantial compliance with a previous remand directive.   See Stegall v. West, 11 Vet. App. 268 (1998).

In response to the most recent remand an addendum opinion on the functional impact of the Veteran's bilateral hearing loss was sought from a VA audiologist.  In June 2015, a VA audiologist responded that he was:

unable to address this veteran's specific functional limitations without a more detailed knowledge of the veteran's current working conditions, communication needs in his current working environment, acoustics of his current working environment, ambient noise levels of working environment, job duties, job specifics, co-worker and possible customer interaction requirements etc.  There are many variables that need to be considered.  This author is unable to provide a blanket statement as to a general limitation that this veteran may or may not have without more knowledge of his specific case.

As a review of the claims file proved inadequate for the VA audiologist to provide the requested opinion, a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Additionally, in May 2015, the Veteran submitted a January 2011 statement indicating he was providing a VA Form 21-4142, Authorization and Consent to Release Information to VA, Authorization and Consent to Release Information to VA.  A January 2011 VA Form 21-4142 for records of treatment with Dr. L.C.V. was submitted along with the statement.  As noted in Section 9B on the VA Form 21-4142, the authorization and consent to release information automatically ended 180 days from the date the form was signed and dated.  As such, if the submission of the January 2011 documents in May 2015 was an attempt to authorize the release of records of treatment with Dr. L.C.V. it was ineffective due to the expiration of the authorization.  In light of this, the Veteran should be contacted to determine if he desires to release these records and if so he should be instructed to complete a new VA Form 21-4142.   

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and inform him that if he wants VA to obtain records of treatment for bilateral hearing loss with his primary care doctor, Dr. L.C.V., he must complete a new VA Form 21-4142 for the records.  In the event the Veteran submits a VA Form 21-4142, obtain the identified records. 

2.  After completing the requested development in paragraph (1), schedule the Veteran for a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 
The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

Most importantly, the examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment.  The issue of the functional effects of the Veteran's bilateral hearing loss is presently of primary concern to the Board; therefore, a detailed discussion of the issue is necessary.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




